Citation Nr: 0915231	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-33 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial evaluation for residuals, 
stress fracture of the left foot first metatarsal sesamoid 
bone, which is currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2002 to 
August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2006, a 
statement of the case was issued in September 2006, and a 
substantive appeal was received in October 2006.  In a March 
2007 rating decision, the RO increased the veteran's rating 
from noncompensable to 10 percent disabling; however, as this 
is not a full grant, the issue remains in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review, the Board finds that further 
development is necessary before a decision on the merits may 
be made.  The Veteran submitted new evidence in January 2009 
showing that she underwent a fibular sesamoidectomy of her 
left foot.  In that procedure, the sesamoid was removed.  In 
light of this surgical procedure, the Board feels that the 
Veteran should be afforded another VA examination to 
medically note any alteration in disability level after the 
surgery.  

The Board also notes that in January 2009 the Veteran 
indicated that x-rays were taken at the Fort Worth Outpatient 
Clinic in December 2008, which resulted in a referral to 
prosthetics.  The RO previously attempted to obtain prior 
records located at the Fort Worth Outpatient Clinic by way of 
a letter dated October 2007.  As it appears that there are 
pertinent medical records at this VA medical facility, 
appropriate action to obtain such records is necessary. 

Accordingly, the case is REMANDED for the following actions:

1. The RO take appropriate action to 
obtain and associate with the file all 
records from the Fort Worth Outpatient 
Clinic relating to the Veteran's foot 
disability.

2.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination of her left foot.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  The 
examiner should clearly report the extent 
of the Veteran's disability in accordance 
with VA rating criteria.  

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if a rating 
in excess of 10 percent disabling is 
warranted.  If the claim remains denied, 
the Veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


